Case 2:20-cv-10018-AB-SK Document 25-1 Filed 02/18/21 Page1ofi Page ID #90

[PROPOSED] ORDER

GOOD CAUSE APPEARING, the Court hereby approves this Stipulation.

The court accepts the Second Amended Complaint as filed by Plaintiffon November 12,

2020 and served on Defendants. All current deadlines remain in effect.

10 || Dated:

11

12 By:
The Honorable Andre Birotte, Jr.

13 United States Magistrate Judge

Central District of California

 

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 
